 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   KELLY GUERRERO,
                                                         Case No.: 2:16-cv-01667-GMN-NJK
12          Plaintiff(s),
                                                                       Order
13   v.
                                                                 [Docket No. 116]
14   VINCENT NEIL WHARTON,
15          Defendant(s).
16         Pending before the Court is Howard & Howard’s motion to foreclose an attorney lien on
17 Defendant in the amount of $187,364.01. Docket No. 116. Shortly after that motion was filed,
18 new counsel filed a notice of appearance on behalf of Defendant. Docket No. 117. Nonetheless,
19 Defendant has not responded to the instant motion through this new counsel. The Court hereby
20 ORDERS Defendant to file, by April 19, 2019, either a response in opposition to the motion or a
21 notice of non-opposition to the granting of the motion.
22         IT IS SO ORDERED.
23         Dated: April 12, 2019
24                                                           ______________________________
                                                             Nancy J. Koppe
25                                                           United States Magistrate Judge
26
27
28

                                                   1
